PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s conditional guilty plea, and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating article XI, Rule 11.02(4)(c) (violating trust accounting procedures) of the Bylaws under the Integration Rule of The Florida Bar, and that she: (1) be publicly reprimanded; (2) be placed on probation for three years subject to multiple conditions; and (3) be required to pay costs.
We approve the referee’s findings and recommendations. Accordingly, we direct that respondent appear for a public reprimand at the next meeting of the Board of Governors of The Florida Bar and that respondent be placed on a three-year probation subject to the conditions contained within the referee’s report.
Judgment for costs in the amount of $300 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.